Citation Nr: 0711988	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-33 877	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the veteran's spouse's need for regular aid and attendance.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran has a total disability rating based on individual 
unemployability (TDIU).  His service-connected disabilities 
are post-traumatic stress disorder (PTSD) - rated as 70 
percent disabling, tinea versicolor - 30 percent, 
infectious hepatitis - 0 percent, and residuals including a 
scar of a shell fragment wound of his right arm - also 0 
percent.  In January 2001, he filed a claim for SMC based on 
his wife's purported need for regular aid and attendance.

38 U.S.C.A. § 1115 (West 2002) provides that a veteran 
entitled to compensation at the rates provided in 38 U.S.C.A. 
§ 1114, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents, in specific circumstances.  38 U.S.C.A. § 
1115(1)(E) provides that, notwithstanding the other 
provisions of that paragraph, the monthly payable amount on 
account of a spouse who is (i) a patient in a nursing home or 
(ii) helpless or blind, or so nearly helpless or blind as to 
need or require the regular aid and attendance of another 
person, shall be ... proportionate amounts for partially 
disabled veterans in accordance with paragraph (2) of this 
section.

38 C.F.R. § 3.351(a)(2) (2006) provides that increased 
compensation is payable to a veteran by reason of the 
veteran's spouse being in need of aid and attendance.  
The applicable criteria for determining whether a veteran 
qualifies are listed in 
38 C.F.R. § 3.352(a).  These are the relevant considerations:  
inability of the individual to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the individual from hazards or dangers incident to 
his or her daily environment.

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
individual is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the individual is 
so helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a).

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The VCAA is applicable to this claim, but 
unfortunately insufficient steps were taken by the RO to 
comply with this law.  In particular, the VCAA requires that 
VA provide notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  

In this particular case in question, the RO sent a letter to 
the veteran in March 2001 asking him to provide medical 
records for his wife and to have her sign authorization and 
consent forms (VA Form 21-4142) so VA could obtain records 
from her treatment providers.  The RO sent follow-up letters 
in February 2002, March 2004, and June 2004 regarding these 
medical records.  These letters, however, did not explain to 
the veteran the information and evidence not of record that 
was necessary to substantiate his claim, the information and 
evidence VA would seek to obtain on his behalf, and the 
information and evidence he was expected to provide.  
Furthermore, he was not asked to provide any evidence in his 
possession pertaining to the claim.  So a remand is 
unfortunately required to ensure he is provided the requisite 
VCAA notice before deciding his appeal.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a VCAA letter 
specifically concerning the claim at issue 
- SMC based his wife's purported need for 
regular aid and attendance.  The letter 
must notify him of the evidence not of 
record that is needed to substantiate this 
claim.  Also inform him of the information 
and evidence VA will attempt to obtain and 
that he is expected to provide.  Finally, 
request that he provide any evidence in 
his possession pertaining to the claim.  

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



